974 F.2d 1341
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Kay BULSON, Debtor.UNITED STATES of America, Appellant,v.Kay S. BULSON, Appellee.
No. 90-35786.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 17, 1992.*Decided Sept. 1, 1992.

Before EUGENE A. WRIGHT, BEEZER and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
The IRS appeals the Bankruptcy Appellate Panel's affirmance of an award of costs and attorney's fees for violation of 11 U.S.C. § 362(a)'s automatic stay.   We affirm for the reasons given by the Bankruptcy Appellate Panel in its August 17, 1990 decision, United States v. Bulson (In re Bulson), 117 Bankr. 537 (Bankr. 9th Cir.1990) and In re Pinkstaff, No. 91-35705, slip op. at ---- (9th Cir.  Aug. __, 1992).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3